Name: Commission Regulation (EC) No 1122/1999 of 28 May 1999 rectifying Regulation (EC) No 883/1999 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|31999R1122Commission Regulation (EC) No 1122/1999 of 28 May 1999 rectifying Regulation (EC) No 883/1999 on the issue of system B export licences in the fruit and vegetables sector Official Journal L 135 , 29/05/1999 P. 0033 - 0033COMMISSION REGULATION (EC) No 1122/1999of 28 May 1999rectifying Regulation (EC) No 883/1999 on the issue of system B export licences in the fruit and vegetables sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), as last amended by Regulation (EC) No 1287/98(2), and in particular Article 5 thereof,(1) Whereas a check has discovered an error in Commission Regulation (EC) No 883/1999(3);(2) Whereas the date of 26 April 1999 should be corrected to 28 April 1999 in that Regulation;(3) Whereas, in the case of exports of apples to geographic zone X for which an export declaration was accepted on 27 or 28 April 1999, the time limit for applying to the competent bodies in the Member States for the system B licence should be extended, because the operators were informed too late of the eligibility of these operations,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 883/1999, the date "26 April 1999" is replaced by "28 April 1999".Article 2Applications to the competent bodies in the Member States for system B licences for apples intended for group X and for which the export declaration was accepted on 27 or 28 April 1999 can be made in the five working days immediately following the publication of this Regulation in the Official Journal of the European Communities.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 292, 15.11.1996, p. 12.(2) OJ L 178, 23.6.1998, p. 11.(3) OJ L 111, 29.4.1999, p. 38.